FILED
UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT CGURYQUERQUE, NEW MEXICO

FOR THE DISTRICT OF NEW MExIco ~—- OCT 2 8 2018

UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL NO. _18-CR-1107 MV
Vs. Count 1: 18 U.S.C. §§ 922(0) and
924(a)(1): Possession of Machineguns;
WAYNE DAVID RYAN,
Counts 2 and 3: 26 U.S.C. §§ 5841,
Defendant. 5845(a), 5861(d), and 5871: Possession of

an Unregistered Firearm;

Count 4: 26 U.S.C. §§ 5842(b), 5845(a),
5861(i), and 5871: Possession of a
Firearm Having No Serial Number;

Count 5: 49 U.S.C. § 46306(b)(6):
Operating an Aircraft without
Registration;

Count 6: 49 U.S.C. § 46306(b)(7):

Operating an Aircraft without an Airman’s
Certificate.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

SUPERSEDING INDICTMENT
The Grand Jury charges:
Count 1
Between on or about September 28, 2017, and March 15, 2018, in Socorro County, in
the District of New Mexico, the defendant, WAYNE DAVID RYAN, did knowingly possess
machineguns, that is, parts designed and intended for use in converting a weapon into a

machinegun.

In violation of 18 U.S.C. §§ 922(o) and 924(a)(1).

 
Count 2
Between on or about September 28, 2017, and March 15, 2018, in Socorro County, in
the District of New Mexico, the defendant, WAYNE DAVID RYAN, knowingly received and
possessed firearms, to wit: machineguns which were not registered to him in the National
Firearms Registration and Transfer Record.
In violation of 26 U.S.C. §§ 5841, 5845(a), 5861(d), and 5871.
Count 3
Between on or about January 20, 2018, and March 15, 2018, in Socorro County, in the
District of New Mexico, the defendant, WAYNE DAVID RYAN, knowingly received and
possessed firearms, to wit: silencers which were not registered to him in the National Firearms
Registration and Transfer Record.
In violation of 26 U.S.C. §§ 5841, 5845(a), 5861(d), and 5871.
Count 4
Between on or about January 20, 2018, and March 15, 2018, in Socorro County, in the
District of New Mexico, the defendant, WAYNE DAVID RYAN, knowingly received and
possessed firearms, to wit: silencers having no serial number.
In violation of 26 U.S.C. §§ 5842(b), 5845(a), 5861(4), and 5871.
Count 5
On or about June 23, 2017, in Socorro County, in the District of New Mexico, the
defendant, WAYNE DAVID RYAN, owned an aircraft eligible for registration under 49
U.S.C. § 44102 and knowingly and willfully operated the aircraft knowing that the aircraft was

not registered under section 44103 of this title; that the aircraft’s certificate of registration was
suspended and revoked; and that he did not have proper authorization to operate or navigate
the aircraft without registration for a period of time after transfer of ownership.

In violation of 49 U.S.C. § 46306(b)(6).

Count 6

On or about June 23, 2017, in Socorro County, in the District of New Mexico, the
defendant, WAYNE DAVID RYAN, owned an aircraft eligible for registration under 49
U.S.C. § 44102 and knowingly and willfully served as an airman without an airman’s
certificate authorizing him to serve in that capacity.

In violation of 49 U.S.C. § 46306(b)(7).

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

oc mee

“Assistant United Siftes Attorney

10/19/2018 3:34 PM

 
